Exhibit 10.2
AMENDED AND RESTATED REIMBURSEMENT AGREEMENT
     THIS AMENDED AND RESTATED REIMBURSEMENT AGREEMENT is dated as of August 14,
2008 (this “Agreement”) and amends and restates that certain Reimbursement
Agreement dated as of October 1, 2005 between FORD MOTOR COMPANY (“Ford”) and
VISTEON CORPORATION (“Visteon”).
     A. Ford and Visteon have entered into a Master Agreement dated as of
September 12, 2005 (the “Master Agreement”) and a Visteon “A” Transaction
Agreement dated as of September 12 2005 (the “Visteon “A” Transaction
Agreement”). As part of the consideration, Ford is required to reimburse Visteon
for certain separation costs incurred by Visteon in connection with Visteon
salaried employees who are assigned to work at Automotive Components Holdings,
LLC (“ACH”) pursuant to that certain Visteon Salaried Employee Lease Agreement
between Visteon and ACH dated as of October 1, 2005 (the “Employee Lease
Agreement”).
     B. Ford and Visteon desire to more fully set forth in this Agreement the
terms and conditions applicable to the reimbursement obligation.
     NOW, THEREFORE, in consideration received to their full satisfaction, Ford
and Visteon agree as follows:
     1. Separation Costs. Subject to the terms of this Agreement, all Separation
Costs for Eligible Employees shall be subject to reimbursement hereunder.
As used herein the term “Separation Costs” means:

  (a)   the amounts payable to Eligible Employees under the terms of the Visteon
Separation Program (“VSP”) as described in Section 2.06(a) of the Employee Lease
Agreement, as that Section 2.06(a) may be amended, modified, waived or
supplemented from time to time, (or similar program applicable to Eligible
Employees who are entitled to benefits under other separation programs of
Visteon because they are based in other countries although working in the United
States); and     (b)   the cost of COBRA continuation coverage and life
insurance premiums to cover the obligations to pay medical benefits and life
insurance under the applicable salaried employee separation program; and     (c)
  the cost of outplacement services in accordance with the applicable salaried
employee separation plan, and     (d)   costs incurred in accordance with FAS
No.88 “Employer’s Accounting for Settlements and Curtailments of Defined Benefit
Pension Plans and for Termination Benefits” as determined and supported by an
external actuary; and     (e)   reimbursements to Ford pursuant to
Section 3.01(c)(ii) of the Amended and Restated Employee Transition Agreement
between Ford and Visteon dated as of April 1, 2000 and restated as of
December 19, 2003 and as amended as of the date hereof.

 



--------------------------------------------------------------------------------



 



As used herein the term “Eligible Employee” means an employee of Visteon or a
subsidiary of Visteon who is (a) leased to ACH pursuant to the Employee Lease
Agreement; and (b) whose employment with Visteon has been terminated and such
employee either:

  A.   has not been offered employment by a buyer of the Automotive Components
Holdings, Inc. (“ACH”) businesses, or     B.   has been offered employment by
Visteon or by a buyer of the ACH businesses but has not accepted the employment
offer because the position is not a comparable position as agreed by Ford and
Visteon,

provided, however, that an employee who is terminated for an offense that would
justify a “for cause” termination under Visteon’s Personnel policies or for
failure to achieve acceptable performance under the Visteon Performance
Improvement Program is not an Eligible Employee.
Notwithstanding the foregoing, Ford shall have no obligation to reimburse
Visteon or any of its subsidiaries pursuant to this Agreement after the date on
which:

  (a)   there are no employees leased pursuant to the Employee Lease Agreement;
and     (b)   all of Ford’s obligations for the reimbursement of Separation
Costs with respect to such employees under this Agreement have been fulfilled.

Further, the parties acknowledge that this Agreement no longer requires Ford to
pay any amounts into the escrow fund established pursuant to that certain Escrow
Agreement dated as of October 1, 2005 among the parties and Deutsche Bank Trust
Company Americas, as Escrow Agent.
     2. Request for Reimbursement. Visteon shall deliver a copy of a request for
reimbursement of Separation Costs (each, a “Request for Reimbursement”) to Ford,
provided, however, that Visteon shall not be entitled to make a Request for
Reimbursement seeking reimbursement for a specific category of Separation Costs
if a Final Award (defined herein) previously rendered in favor of Ford ruled
that such category was not eligible for reimbursement hereunder. A Request for
Reimbursement shall be submitted no more often than once each calendar month on
or before the tenth (10th) Business Day following the end of such month. Each
Request for Reimbursement shall contain the following information:

  (a)   A certification by an officer of Visteon (or other person designated by
Visteon and reasonably acceptable to Ford) substantially in the form attached
hereto as Exhibit A that the Request for Reimbursement covers only Separation
Costs as defined herein; and     (b)   Supporting documentation showing the
Separation Costs that have been incurred, which will contain a description of
the restructuring action and related cost(s) and which will identify the number
and identity (including their name, global identification number, organization
name, organization code, and date of termination of employees to be terminated,
their locations, the expected completion date, and a description of the benefit
arrangement that employees will receive upon termination (including cash
payments and special termination benefits) (such employee information ,”Employee
Data”). If Separation Costs are incurred in connection with an involuntary
retirement program where the identity of the participants is not yet known and
Visteon is required to publicly report such costs in its financial statements
covering the period in which the

-2-



--------------------------------------------------------------------------------



 



costs are incurred, then a description of the affected group of employees may be
provided in lieu of the Employee Data, provided, however, that Visteon shall
deliver to Ford the Employee Data as soon as it is available.
     3. Disbursements. All disbursements shall be made by Ford to Visteon or its
designee by wire transfer to an account specified by Visteon initiated within
fifteen (15) Business Days after Ford’s receipt of a properly documented Request
for Reimbursement, subject to Ford’s rights under Section 5 hereof and its right
to contest a Request for Reimbursement under subsection 6.2 hereof.
     4. Reporting Obligations. Within forty-five (45) days after the end of each
calendar year, Visteon shall provide to Ford a statement indicating the total
amount of Separation Costs actually incurred by Visteon for which Ford was
billed for both the preceding calendar year and prior calendar years. Visteon
shall provide such statements until the Employee Lease Agreement is terminated.
     5. Reductions in Reimbursement Obligation. If, (i) pursuant to an
arbitration award, court order or written settlement agreement executed by Ford
and Visteon, Ford or its subsidiaries or affiliates becomes entitled to recover
from Visteon or its subsidiaries or affiliates as a result of any
indemnification obligation contained in, or any breach or default arising under,
any of the Transaction Documents (“Visteon Obligation”), and (ii) Ford or its
subsidiaries or affiliates has not received the full amount of the Visteon
Obligation within the time frame provided in such award, order or settlement
agreement, then Ford shall have a right to deliver to Visteon a notice (each, a
“Notice of Set-Off”) accompanied by a copy of the award, order, settlement
agreement or written instructions and Ford’s obligation to reimburse Visteon
hereunder will be immediately reduced by the amount set forth in such award,
order, settlement agreement or written instruction. If, however, the award or
order that served as the basis for a reduction in reimbursement obligation
hereunder is overruled or otherwise vacated by a final, non-appealable order or
upon written settlement agreement executed by Ford and Visteon, then Ford’s
obligation to reimburse Visteon hereunder shall be increased by the amount by
which the award or order was overruled or vacated or with respect to which Ford
and Visteon have reached agreement pursuant to such written settlement.
     6. Procedure for Reimbursement.
     6.1 Uncontested Reimbursements. If, within fifteen (15) Business Days after
a Request for Reimbursement is received by Ford, Ford has not delivered its
objection to such Request for Reimbursement in writing to Visteon, then Ford
shall reimburse to Visteon the amount requested in the Request for
Reimbursement. If Ford has delivered its objection to only a portion of such
Request for Reimbursement, then Ford shall distribute to Visteon the uncontested
amount.
     6.2 Contested Reimbursements. If Ford gives Visteon written notice
contesting all or any portion of a Request for Reimbursement (a “Contested
Reimbursement”) within the fifteen (15) Business Day period specified in
subsection 6.1, then such Contested Reimbursement shall be resolved by either
(i) a written settlement agreement executed by Ford and Visteon or (ii) in the
absence of such a written settlement agreement, by binding arbitration between
Ford and Visteon in accordance with the terms and provisions of subsection 6.3,
provided, however, that Ford shall not be entitled to contest any portion of a
Request for Reimbursement to the extent that such portion of the request seeks
reimbursement for a specific category of Separation Costs that a Final Award
(defined herein) had ruled

-3-



--------------------------------------------------------------------------------



 



was eligible for reimbursement hereunder. Each Contested Reimbursement shall set
forth in reasonable detail the basis for Ford’s contest of a Request for
Reimbursement. In the event of a Contested Reimbursement, Ford and Visteon shall
attempt in good faith to agree upon the rights of the respective Parties with
respect to such claim. If a Contested Reimbursement is settled by a written
settlement agreement executed by Visteon and Ford, then Visteon and Ford shall
abide by the terms of such settlement agreement.
     6.3 Arbitration Disputes. If a dispute arises between the parties relating
to this Agreement, the following shall be the sole and exclusive procedure for
enforcing the terms hereof and seeking relief hereunder.

  (i)   CPR. Following good faith negotiations between Ford and Visteon in
accordance with subsection 6.2 hereof or otherwise, any Contested Reimbursement
that is not resolved in accordance with subsection 6.2(i) or any other dispute
arising between the parties relating to this Agreement will be submitted to
mandatory, final and binding arbitration before a sole arbitrator in accordance
with the CPR Rules, including discovery rules, for Non-Administered Arbitration,
as follows. Within five (5) Business Days after the selection of the arbitrator,
each party shall submit its requested relief to the other party and to the
arbitrator with a view toward settling the matter prior to commencement of
discovery. If no settlement is reached, then discovery shall proceed subject to
the authority of the arbitrator to resolve discovery disputes between the
parties. Upon the conclusion of discovery, each party shall again submit to the
arbitrator its requested relief (which may be modified from the initial
submission) and the arbitrator shall select only the entire requested relief
submitted by one party or the other, as the arbitrator deems most appropriate.
The arbitrator shall not select one party’s requested relief as to certain
claims or counterclaims and the other party’s requested relief as to other
claims or counterclaims; rather, the arbitrator must only select one or the
other party’s entire requested relief on all of the asserted claims and
counterclaims, and the arbitrator will enter a final ruling that adopts in whole
such requested relief, provided, however, that with respect to a Request of
Reimbursement, the arbitrator may act separately upon each portion of such
request that has been contested under subsection 6.2 hereof. The arbitrator will
limit his/her final ruling to selecting the entire requested relief he/she
considers the most appropriate from those submitted by the parties.     (ii)  
Location of Arbitration. Arbitration shall take place in the City of Dearborn,
Michigan unless the parties agree otherwise or the arbitrator selected by the
parties orders otherwise. Punitive or exemplary damages shall not be awarded.
This clause is subject to the Federal Arbitration Act, 28 U.S.C.A. Section 1, et
seq., and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction as set forth in Section 13.     (iii)   Payment of
Costs. Ford, on the one hand, and Visteon, on the other hand, will initially
fund such deposits and advances required as may be required by the arbitrator in
equal proportions, but either party may advance such amounts. The arbitrator
will determine in the Final Award (defined herein) the party who is the
prevailing party and the party who is not the prevailing party (the
“Non-Prevailing Party”). The Non-Prevailing Party will

-4-



--------------------------------------------------------------------------------



 



      pay all reasonable costs, fees and expenses related to the arbitration,
including reasonable fees and expenses of attorneys, accountants and other
professionals incurred by the prevailing party, the fees of each arbitrator and
the administrative fee of the arbitration proceedings and any amounts advanced
by the Prevailing Party for such items, provided, however, that if such an award
would result in manifest injustice, the arbitrator may apportion such costs,
fees and expenses between the parties in such a manner as the arbitrator deems
just and equitable (such costs, fees and expenses as may be apportioned by the
arbitrator pursuant to the preceding clause, the “Arbitration Expenses”). If
Visteon is the Non-Prevailing Party, then Ford may reduce its reimbursement
obligation hereunder by the amount of the Arbitration Expenses. If the amount of
the Arbitration Expenses exceeds the amount of Ford’s reimbursement obligation
hereunder, then Visteon shall pay such excess as promptly as possible but in no
event later than ten (10) Business Days after the Final Award (defined herein)
is rendered pursuant to subparagraph (v) below. If Ford is the Non-Prevailing
Party, then Ford shall pay to Visteon, by wire transfer, the Arbitration
Expenses as promptly as possible, but in no event later than ten (10) Business
Days after such Final Award is rendered.     (iv)   Burden of Proof. Except as
may be otherwise expressly provided herein, for any Contested Reimbursement or
any other matter submitted to arbitration hereunder, the burden of proof will be
as it would have been if the claim were litigated in a judicial proceeding in a
Michigan state court and governed exclusively by the internal laws of the State
of Michigan, without regard to the principles of choice of law or conflicts of
law of any jurisdiction.     (v)   Award. Upon the conclusion of any arbitration
proceedings hereunder, the arbitrator will render findings of fact and
conclusions of law and a final written arbitration award setting forth its
resolution of the matters submitted for resolution, the basis and reasons
therefor and the Arbitration Expenses (the “Final Award”) and will deliver such
documents to the parties together with a signed copy of the Final Award. Subject
to the provisions of subparagraph (vii) below, the Final Award will constitute a
conclusive determination of all issues in question that shall be binding upon
the parties hereto and shall include an affirmative statement to such effect. To
the extent that the Final Award determines that Visteon is entitled to the
Contested Reimbursement, then, subject to any reduction in its reimbursement
obligation in accordance with Section 5 hereof, Ford shall reimburse Visteon the
full amount of the Contested Reimbursement or, if Ford is obligated pursuant to
Section 6.1 to reimburse only one-half of the Request for Reimbursement, then
Ford shall reimburse one-half of the Contested Reimbursement.     (vi)   Timing.
The parties and the arbitrator will conclude each arbitration pursuant to
subsection 6.3 as promptly as possible.     (vii)   Terms of Arbitration. The
arbitrator chosen in accordance with these provisions will not have the power to
alter, amend or otherwise affect the terms of these arbitration provisions or
the other provisions of this Agreement.

-5-



--------------------------------------------------------------------------------



 



7. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and received) and shall be given,

     
If to Ford:
  Ford Motor Company
 
  11th Floor
 
  One American Road
 
  Dearborn, Michigan 48121
 
  Attn: Secretary
 
  Facsimile: 1-313-248-8713
 
  psherry@ford.com
 
   
with a copy to:
  Ford Motor Company
 
  320 WHQ
 
  One American Road
 
  Dearborn, Michigan 48121
 
  Attn: Diale Taliaferro, Counsel
 
  Facsimile: 1-313- 755-4770
 
  dtaliafe@ford.com
 
   
If to Visteon
  Visteon Corporation
 
  One Village Center Drive
 
  Van Buren Twp., MI 48111
 
  Attn: John Donofrio, General Counsel
 
  Facsimile: 1-734-710-7132
 
  jdonofri@visteon.com

or such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to the other parties hereto. All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

-6-



--------------------------------------------------------------------------------



 



8. General.
     8.1 Governing Law. The internal laws of the State of Michigan, irrespective
of its choice of law principles, shall govern the validity of this Agreement,
the construction of its terms, and the interpretation and enforcement of the
rights and duties of the parties hereto.
     8.2 Counterparts. This Agreement may be executed in counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
     8.3 Entire Agreement/Amendment. This Agreement and the exhibits hereto
constitutes the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the parties with respect hereto. The express terms
hereof control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. This Agreement may be amended only by
the written agreement of Ford and Visteon.
     8.4 Waivers. No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in writing.
No waiver by any party of any such condition or breach, in any one instance,
shall be deemed to be a further or continuing waiver of any such condition or
breach or a waiver of any other condition or breach of any other provision
contained herein.
     8.5 Certain Definitions. As used herein, (a) the term “Business Day” means
a day, other than a Saturday, Sunday or other day on which commercial banks in
Detroit, Michigan are authorized or required by law to close; and (b) the term
“Transaction Documents” shall mean the Master Agreement, the Contribution
Agreement Transaction Documents as defined in that certain Contribution
Agreement dated as of September 12, 2005 between Visteon and ACH, the Visteon
“B” Transaction Documents as defined in that certain Visteon “B” Purchase
Agreement dated as of September 12, 2005 between Ford and Visteon and the
Visteon “A” Transaction Documents as defined in that certain Visteon “A”
Transaction Agreement dated as of September 12, 2005. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. When a reference is
made in this Agreement to a Section, subsection or Exhibit, such reference shall
be to a Section or subsection of, or an Exhibit to, this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the singular is used herein, the same shall include the
plural, and whenever the plural is used herein, the same shall include the
singular, where appropriate.
9. Force Majeure If either party hereto is rendered unable, wholly or in part,
by Force Majeure (as defined herein) to perform its obligations hereunder (other
than the obligation to pay money), such party shall give prompt notice to the
other party with reasonable particulars including the probable extent of the
inability to perform such obligation. Upon the giving of such notice, the
obligation of such party shall be suspended but only to the extent and for the
time period it is affected by such Force Majeure. The affected party shall use
all possible diligence to eliminate the effect of such Force Majeure. For
purposes of this Agreement, the term “Force Majeure” shall mean acts of God,
strikes, lockouts,

-7-



--------------------------------------------------------------------------------



 



riots, acts of war, epidemics, governmental regulations superimposed after the
fact, acts of terror, communication line failures, computer viruses, power
failures, earthquakes or other disasters.
10. Reproduction of Documents. This Agreement and all documents relating
thereto, including (a) consents, waivers and modifications which may hereafter
be executed, and (b) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
optical disk, micro-card, miniature photographic or other similar process. The
parties hereto agree that any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding, whether or
not the original is in existence and whether or not such reproduction was made
by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction shall likewise be admissible in evidence.
11. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
12. Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement or to enforce specifically
the performance of the terms and provisions hereof in the courts specified in
Section 13 hereof, in addition to any other remedy to which they are entitled at
law or in equity.
13. Consent to Jurisdiction and Service Relating to Disputes The parties hereby
absolutely and irrevocably consent and submit to the jurisdiction of the courts
in the State of Michigan (and of any federal court located in said state) in
connection with any actions or proceedings to enter a judgment upon the Final
Award entered by the arbitrator hereunder or to award injunctive relief as
provided in Section 12 hereof. In any such action or proceeding, the parties
hereby absolutely and irrevocably waive personal service of any summons,
complaint, declaration or other process and hereby

-8-



--------------------------------------------------------------------------------



 



absolutely and irrevocably agree that the service thereof may be made by
certified or registered first-class mail directed to the parties hereto at their
respective addresses in accordance with Section 7 hereof.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date set forth above.

                  FORD MOTOR COMPANY   VISTEON CORPORATION    
 
               
By:
  /s/ Peter J. Sherry Jr.   By:   /s/ Heidi A. Sepanik    
 
               
 
                Title: Secretary   Title: Secretary    

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE
     I,                                         ,                      
                   , of VISTEON CORPORATION, a Delaware corporation (“Company”),
DO HEREBY CERTIFY that the attached Request for Reimbursement requests
reimbursement from Ford only for Separation Costs as defined in that certain
Amended and Restated Reimbursement Agreement dated [                    ]
between Ford Motor Company and the Company.
     IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of
                    , ___.

     
 
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF
REQUEST FOR REIMBURSEMENT
Date:                                         
Itemize the amount of Reimbursable Separation Costs by Facility and Type of
Separation Action:
Facility:                                         

     
Type of Reimbursable Separation Costs:
   
 
   
 
       

     
Amount of Reimbursable Separation Costs Incurred:
   
 
     
 
       

List of Supporting Documentation Attached:

     
 
       
 
           

For Month Ending:

 